 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDEldorado Manufacturing Corporation' and Allen L.DavidsonUnited Steelworkers of America, AFL-CIO2andAllen L. Davidson. Cases 14-CA-12749 and14-CB-4588May 20, 1980DECISION AND ORDERBY MEMBERS JENKINS, PENELLO, ANDTRUESDAL.EOn December 27, 1979, Administrative LawJudge Robert W. Leiner issued the attached Deci-sion in this proceeding. Thereafter, RespondentEmployer and Respondent Union filed exceptionsand supporting briefs.Herein called Respondent Employer.2 Herein called Respondent Union.S Respondent Employer has requested oral argument. This request ishereby denied as the record, the exceptions, and the briefs adequatelypresent the isssues and the positions of the parties.I Respondent Employer and Respondent Union have excepted to cer-tain credibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect, Standard Dry Wall Products, Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.In the sixth paragraph of the "Conduct in the Shop" section of his De-cision, the Administrative Law Judge incorrectly stated that plant man-ager ". ..Hiller said that the abusive language was his way of speak-ing." It appears from the record that the Administrative Law Judge in-tended to refer to employee Miller rather than Hiller. In the first para-graph of the "Discussion and Conclusion" section of his Decision, theAdministative Law Judge incorrectly stated that ". .. Hiller was 'aggra-vated' over Anderson's and Miller's post-April 'picky' assertions ...."Apparently the Administrative Law Judge intended to refer to Davidsonrather than Anderson. We, therefore, correct these inadvertent errors.In par. 1 of the "Discussion and Conclusion" section of his Decision,the Administrative Law Judge incorrectly stated that Plant ManagerHiller testified that Miller's failure to operate his machine at full speedand Miller's threat to force the Company to shut down occurred in Janu-ary or February 1979. As the Administrative Law Judge correctly found,this incident actually occurred after the strike in April 1979; however,the record also reveals that Hiller in fact testified that this incident wasreported to him sometime in April 1979. This error in the AdministrativeLaw Judge's Decision does not affect his conclusions, and we do relyupon it in adopting his Decision. Rather, we rely upon the Administra-249 NLRB No. 88Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs,3and has decided to affirm the rulings, find-ings,4and conclusionssof the Administrative LawJudge and to adopt his recommended Order, asmodified herein.6ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-tive Law Judge's finding that, after learning of this incident, Hiller nevertook any action based upon it and did not mention it even at the time ofMiller's discharge.Respondent Union has excepted to the Administrative Law Judge'sfailure to note Miller's testimony that during the grievance meeting onMay 15, 1979, he stated that he did not want his job back. RespondentUnion argues that it had no duty to notify Miller of its willingness toprocess a grievance concerning his discharge because Miller had dis-claimed any interest in his former job. The record reveals, however, thatMiller also stated at the end of the grievance meeting that he would likehis backpay. Thus. there is no basis for Respondent Union's assertion thatMiller had abandoned his grievance by his statements at this meeting.I In finding that Respondent Union violated its duty of fair representa-tion, Member Truesdale does not rely on the Administrative Law Judge'scharacterization of Respondent Union's actions as "perfunctory."Member Truesdale notes that Respondent Union's job steward, Leon Wi-seman, harbored hostility toward Davidson and Miller because of theirprotected activity in protesting Wiseman's conduct as steward; that Re-spondent Union's business agent, Richard Blackburn, relied upon Wise-man to tell Davidson and Miller that the Union would be willing to proc-ess their grievances, even though Blackburn was aware that these em-ployees felt that Wiseman did not properly represent their interests; andthat Wiseman never communicated this message to Davidson and Miller.In view of this evidence, Member Truesdale would find that RespondentUnion's inaction as to the grievances arising out of the discharges of Da-vidson and Miller was not merely perfunctory, but was in fact an arbi-trary action so grounded in bad faith as to constitute a breach of Re-spondent Union's duty of fair representation. See ITT Arctic Services, Inc.,238 NLRB 116, fn. 1 (1978), and Newport News Shipbuilding & Dry DockCompany, 236 NLRB 1470, fn 9 (11978).6 In par. 11, 2(a), of his recommended Order, the Administrative LawJudge failed to require that Respondent Union's notification to Respond-ent Employer be in writing and that Respondent Union also notify thetwo named employees in writing that it has no objection to their employ-ment. We shall therefore modify his recommended Order in this respect. ELDORADO MANUFACTURING CORPORATION647fled below, and hereby orders that Respondent El-dorado Manufacturing Corporation, Eldorado, Illi-nois, its officers, agents, successors, and assigns,and Respondent United Steelworkers of America,AFL-CIO, Granite City, Illinois, its officers,agents, and representatives, shall take the action setforth in the said recommended Order, as so modi-fied:1. Substitute the following for paragraph II, 2(a):"(a) Notify the above-named Respondent Em-ployer, in writing, and also notify employees JerryMiller and Allen Davidson, in writing, that it hasno objection to the employment of Miller and Da-vidson in their former or substantially equivalentjobs with unimpaired seniority and with all otherrights and privileges previously enjoyed."2. Substitute the attached Appendix B for that ofthe Administrative Law Judge.APPENDIX BNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT cause or attempt to cause El-dorado Manufacturing Corporation, hereincalled the Company, or any other employer todischarge any employee or discriminate againstany other employee because the employee en-gages in activities protected under Section 7 ofthe Act.WE WILL NOT restrain or coerce any em-ployee by failing or refusing to process, or en-gaging in perfunctory processing of, griev-ances of employees against the Company, orany other employer, because an employee en-gages in activities protected under Section 7 ofthe Act.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights guaranteed by Section 7 of theAct.WE WILL notify the Company, in writing,and we will also notify employees Jerry Millerand Allen Davidson, in writing, that we haveno objection to the employment of Miller andDavidson in their former or substantiallyequivalent jobs with unimpaired seniority andwith all other rights and privileges previouslyenjoyed.WE WILL, jointly and severally with theCompany, make whole Jerry Miller and AllenDavidson for any loss of wages they may havesustained, with interest, by reason of our un-lawful action against them, according to law.UNITED STEELWORKERS OF AMER-ICA, AFL-CIO-CLCDECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge:These cases were heard in Harrisburg, Illinois, on Sep-tember 12 and 13, 1979, on a consolidated complaintbased on charges filed by Allen L. Davidson, an individ-ual, alleging that Eldorado Manufacturing Corporation,herein called Respondent Employer or the Company,and United Steelworkers of America, AFL-CIO, hereincalled Respondent Union or the Union, violated, respec-tively, Section 8(a)(1) r3 (3) and Section 8(b)(1)(A) and(2) of the National L.arr Relations Act, as amended, inthat the Union, by its Lents, unlawfully caused and at-tempted to cause the discharge of employees Allen L.Davidson and Jerry Miller, and Respondent Employerdid unlawfully discharge Allen L. Davidson and JerryMiller, its employees. The consolidated complaint furtheralleges that Respondent Union, in violation of Section8(b)(l)(A) of the Act, ur 'awfully refused to accept andprocess grievances under its collective-bargaining agree-ment with Respondent Employer relating to the dis-charges of the two above-alleged discriminatees.At the hearing all parties were afforded the opportuni-ty to call, examine, and cross-examine witnesses, and tomake oral agreement.Upon the entire record herein, including testimony ofthe witnesses and my observation of their demeanor, andin consideration of the post-hearing briefs filed by Gen-eral Counsel, Respondent Union, and Respondent Em-ployer, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENT EMPLOYERThe consolidated complaint alleges, and Respondentsadmitted at the hearing or in the pleadings, that Re-spondent Employer, an Illinois corporation, maintains aprincipal office and place of business in Eldorado, Illi-nois, where it has been and is engaged in the maufacture,sale, and distribution of valves and related products.During the year ending August 1, 1979, a representativeperiod of its operations, it manufactured, sold, and dis-tributed at its Eldorado place of business products valuedin excess of $50,000 of which products valued in excessof $50,000 where shipped from said place of business di-rectly to points located outside the State of Illinois. It isadmitted by all parties and I find that Respondent Em-ployer, at all material times, has been and is an employerengaged in commerce within the meaning of Section2(2), (6), and (7) of t, Act. 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDII. RESPONDENT UNION AS A LABOR ORGANIZATIONRespondent Union is, and has been at all materialtimes, a labor organization within the meaning of Section2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAt its Eldorado, Illinois, plant, the Company is en-gaged principally in the metalworking business, especial-ly the regrinding of valves for large engines and thechrome plating of valve stems to avoid corrosion. At allmaterial times, it has employed 11 unit employees: Pen-nell, Anderson, Butler, Daniels, Miller, Horton, Cox, Da-vidson (the Charging Party), Wiseman, Donnelly, andBeam. The plant manager since the fall of 1974, an ad-mitted supervisor within the meaning of Section 2(11) ofthe Act, has been and is Herschel Hiller. Hiller and anoffice clerical are the only two company persons ex-cluded from the production and maintenance unit underthe collective-bargaining agreement between RespondentUnion and Respondent Employer which expired in Feb-ruary 1979. The expiration was followed by a strikewhich lasted until on or about April 2, 1979, when a newcollective-bargaining agreement was executed for a 2-year period expiring March 1981.The Union is represented in the shop by a shop ste-ward and two grievance committeemen, all selected bythe unit employees.' From time to time in the past, JerryMiller was president of the Union, shop steward, and aRespondent Union denies the agency of the steward (Wiseman) andcommitteemen (Cox and Pennell) singly or in combination. The uncontra-dicted evidence shows that these three employees and their predecessorsrepresent the unit (together with the union business agent, Richard Black-burn, where matters concern negotiation of terms of a collective-bargain-ing agreement) in collective bargaining and individual unit employees intheir grievances with Respondent Employer pursuant to the terms of thecollective-bargaining agreements between Respondents. On such evi-dence, contrary to Respondent Union, General Counsel has established aprima facie agency of the steward (Wiseman) and the two elected com-mitteemen to act for the Union in matters of discharges and grievances.In fact, Union Business Agent Blackburn, an admitted union agent, with-out objection and in the ordinary course of union business, consultedwith and used these elected union officials for purposes of grievance han-dling with regard to grievances in the instant discharges. Thus, theburden of coming forward with regard to their lack of agency shifted toRespondent Union to adduce evidence that the steward and committee-men, in some way, were not agents or acted so far outside their actual,implied, or apparent authority as to require a conclusion that, in the pres-ent circumstances, they were not the Union's agents and did not "bind"the Union by their acts, or, in any event, to rebut the prima facie case.Respondent Union failed to adduce any such evidence.It should also be noted not only that, by art. X of the 1979-81 collec-tive-bargaining agreement's grievance and arbitration procedure, the par-ties formally designate the shop steward and the committee (grievancecommittee) as participants in the grievance procedure (G.C. Exh. 2), butalso that Plant Manager Hiller told Miller and Davidson as he was aboutto discharge them: "I have just talked with the Union committee ...about the problems that have been going on out there in the shop."Blackburn described Shop Steward Wisemen as "the grievance man atthe plant." If there was evidence that Wiseman, Cox, Pennell, or otherunion agents were ever disavowed as being union agents in their dealingswith Hiller as union representatives, it was not adduced. I concluded,therefore, that for purposes of this proceeding Wiseman, Pennell, andCox, collectively and individually, were union agents, acting within thescope of their authority, and bound Respondent Union by their individualand collective acts.committeeman. As will appear herein, Davidson was aunion committeeman in the period ending May 7, 1979.Prior to November 1978, Ivan Butler was shop ste-ward and the chief union representative in the unit.Around November 1978, Miller, Davidson, Horton, andother employees became dissatisfied with Butler's per-formance allegedly because he would not support em-ployees and because of favoritism. Leon "Red" Wisemanwas selected as the new shop steward and was supportedby Miller, Horton, and Davidson, the latter two ofwhom, until May 7, 1979, were his union committee; i.e.,the grievance committee and contract negotiating com-mittee aiding the shop steward. As will be noted, infra,on May 7, Horton and Davidson resigned as committee-men following an unsuccessful effort to oust Wiseman asshop steward.At all material times, and apparently as far back asprior to the summer of 1978, the shop employees havebeen divided into two openly antagonistic factions. Theevidence demonstrates that the two factions openlydetest each other and, with one exception, remain con-stant in their membership and in their mutual dislike.That one exception was Leon Wiseman. Prior to thestrike of February and March 1979, Wiseman, as shopsteward, was a member of the Miller-Davidson faction.This faction was then composed of Miller, Horton, Da-vidson, Wiseman, Donnelly, and Beam. The other fac-tion was Pennell, Anderson, Butler, Daniels, and Cox.Conduct in the ShopAlthough the evidence shows that the Miller-Davidsonfaction (of which Wiseman was a member until after thestrike ending April 2, 1979) appeared to be the more ag-gressively vulgar, there is no dispute on this record thateach faction behaved badly to and irritated the other.There is no dispute that the Miller-Davidson faction, in-cluding Wiseman, but particularly Jerry Miller, com-mencing in at least late 1978, demonstrated the followingbehavior when in the presence of members of the otherfaction: abusive, obscene, and vicious language; feignedvomiting gestures; breaking the other faction's coffeecups; intentionally wasting company-provided coffee sothat the other faction could not drink coffee; and break-ing a company chair so that employee Cox could not siton it while operating his machine in the plant. The evi-dence shows, as the Company observes in its brief, page3, that employee Cox so "successfully" teased Davidsonthat Davidson responded by destroying parts for Cox'smotorcycle. Wiseman, shop steward since late 1978,identified as part of the Miller-Davidson faction untilshortly after the end of the strike on April 2, 1979, en-gaged in the same or similar abusive conduct toward theother faction as did Miller and Davidson.During the February-March strike, however, the rela-tionship between Miller and Wiseman cooled. During thestrike and ensuing picketing, Wiseman angered Miller be-cause Wiseman allegedly did not patrol on the picket lineduring periods when it was his turn and did not notifyothers when he left the picket line. In addition, Milleraccused Wiseman, who was on the contract negotiatingcommittee, of a negotiating posture too soft to the Com-pany and of merely backing Union Representative Rich- ELDORADO MANUFACTURING CORPORATION649ard Blackburn in capitulating to the Company's demandsand not vigorously supporting the Union's side.Although as far back as August 1978 Cox complainedto Plant Manager Hiller regarding the breaking of thechair, and longtime (20 years) employee Pennell com-plained to Hiller over the generally bad shop relations,Hiller did little about it. Thus, Pennell's complaints aboutthe breaking of coffee cups and even of Miller's April1979 failure to operate his machine at full capacity, to-gether with a Miller threat to close down RespondentEmployer's factory, caused Hiller to take no action oreven to threaten action. On one occasion, Hiller toldPennell that the matters might settle down among theemployees after the new contract was signed, noting thatemployees become a little jumpy within a short timebefore a new contract is executed. Upon employee An-derson's complaints that Donnelly was wasting coffee,Hiller told Anderson that he had to catch the perpetra-tors before he could do anything about it.Prior to the strike, though opening the factory eachmorning was the plant manager's function, many em-ployees were provided with keys to the factory doorwhich the first employee to arrive would open so thatthe employees could commence work even without thepresence of the plant manager who might not yet havearrived. In April, after the end of the strike, the unit em-ployees, including Shop Steward Wiseman, agreed thatnone of them would thereafter accept keys from theCompany to open the door and commence work outsidethe plant manager's presence.2Within a few days afterthe end of the strike, however, Wiseman accepted a keyoffered by Hiller and, having openly left the Miller-Da-vidson faction (inter alia, by taking coffeebreaks with theother faction) and identified himself as a member of theother faction, waved the key "in front of Miller's nose."Miller told Wiseman that, if the key was used to openthe door, he would see to it that the door would notopen again. Wiseman returned the key to Hiller and ad-mitted that he broke his promise not to accept the key.Shortly thereafter, the lock became jammed, and couldnot be opened by any existing keys. Hiller was forced tochange the lock.3a Miller testified without contradiction that, if Hiller did not show upat 7 a.m., employees who were present and ready to work might leaveand nevertheless receive "4 hours of show up pay."3 In its brief at p. 6, Respondent Union urges (I) Miller's testimony onthe key incident is "not worthy of consideration"; (2) the connection be-tween Wiseman's repossession of the key and the performance of hisduties as shop steward is "beyond the pale of understanding"; and (3)Miller merely did not want Wiseman or anyone else to have a key. I nev-ertheless regard the evidence as significant.Union counsel nowhere suggests that Wiseman denied Miller's versionof this key incident. The inferences I draw from this area of testimonyare that (I) Wiseman's poststrike waving of the key under Miller's nosedemonstrated that he had broken his poststrike agreement to refuse keys;(2) the waving of the key was Wiseman's attempt to underline his will-ingness to remain cooperative-or, in Miller's view, unnecessarily com-pliant-with management, especially in morning openings of the factoryin the absence of the plant manager, thereby precluding union employeesfrom receiving "call-in" pay; (3) Wiseman had joined the other employeefaction and would not support the Miller-Davidson faction in its attemptsto deal rigorously (which in Wiseman's view, amounted to unnecessaryobstructiveness) with Respondent Employer; and (4) Miller, reasonablybelieving from this conduct that Wiseman was openly demonstrating an-tagonism and opposition to the Miller-Davidson faction and its collective-bargaining stances, by mid-April sought, by drafting and circulating a pe-Hiller, in a series of general statements, testified that,on some half-dozen occasions in the 6 or 7 monthsbefore the May 11, 1979, discharges of Miller and David-son, both in the office and in the shop in the presence ofemployees, including Horton and Wiseman, he told Da-vidson to settle down, to do his work, and to mind hisown business. These statements to Davidson were de-rived from complaints of harassment and disruption thatDavidson was causing, including Davidson's abusive lan-guage and other conduct. Thus, this type of reaction byHiller, aware of the accusations, was the limit of his re-sponse to various acts of the Miller-Davidson factionranging from abusive and obscene language to threats ofclosing the plant and acts of physical misconduct involv-ing equipment.With regard to Miller, although Hiller had conversa-tions with either Cox or Pennell, inquiring whetherMiller broke the chair that Cox used, he never confront-ed Miller or cautioned any employee about the events.When he spoke to Miller about Miller's obscene lan-guage on two or three occasions because other employ-ees in the shop, particularly those in the other faction,complained, Miller said that the abusive language was hisway of speaking. By the turn of 1979, Hiller and Millerhad a talk in which Miller stated that he was bored withhis job and did not leave only because he could not findanother job. Hiller told Miller that he would give him arecommendation to get another job because he was hurt-ing the job by remaining. Hiller said that he could notrecall Miller's answer. In any event, Miller remained onthe job.Grievances; Antagonism Against Wiseman as ShopStewardAfter the April 1979 contract was signed, Horton andBeam filed grievances (G.C. Exhs. 3 and 4) concerningsmall amounts of pay due them under alleged contractviolations. These grievances, filed on April 6 and 7, re-sulted in an April 9 grievance meeting on Horton'sgrievance and a subsequent conversation between David-son and Wiseman that same afternoon at quitting time inWiseman's truck. Wiseman regularly drove Davidson toand from work. On that afternoon, Wiseman told David-son: "if you didn't quit 'pushing the union' you will befired." I do not credit Wiseman's unsure, equivocaldenial of the substance of the conversation, particularlyin light of his subsequent testimony that he "could have"said it but could not recall.About this same time, in April 1979, Miller drew up apetition to name Davidson as the shop steward and tooust Wiseman. The two union committeemen at this timewere Davidson and Horton. Horton, a member of thetition among employees, to oust Wiseman from his shop stewardship asMiller testified. I further conclude, as will be seen infrm, that a monthlater, in the face of the Miller-Davidson faction's continuous abusive re-sponses to Wiseman, Wiseman sought their discharge by Hiller. Thus, Ido not construe the connection between the key incident and Wiseman'sperformance of his union "duties" as shop steward to be insignificant.Moreover, when, as it might appear, Miller or his agents thereafterjammed the lock to insure the uselessness of the keys, Hiller, on thisrecord, made no effort to inquire into the event, much less to punish theoffenders. This lack of action in the face of employee anarchy and mis-conduct is not without significance. 650DECISIONS OF NATIONAL LABOR RELATIONS BOARDDavidson-Miller group, solicited signatures among theemployees and about four or five signed, including Da-vidson. Davidson thereafter removed his name becauseemployee Butler complained that Davidson's name insupport of the petition should not appear if Davidsonwas running for the job. Wiseman admitted that he knewthat Miller had drafted the petition to get another shopsteward and that Horton was soliciting signatures. ThisApril Davidson-Miller activity ultimately led to a May 7union meeting where they unsuccessfully attempted tounseat Wiseman as shop steward.4On April 17, in the shop, Davidson walked over toWiseman and, among other things, discussed Wiseman'sperformance of his union duties, including the calling ofthe union meetings. Wiseman, according to Davidson,whom I credit,5said he did not "feel like he should haveto support ...guys like Miller because [they] gave[him] a lot of trouble during [contract] negotiations."On the morning of April 26, in Wiseman's truck await-ing the opening of the plant, Davidson and Wisemanargued over Wiseman's failure to tell the two committee-men of employee problems. Davidson accused Wisemanof not "pushing" the Union, and stated that, because ofWiseman's financial dealings with the Company, David-son could understand why Wiseman was not doing hisjob. Wiseman said that, if Davidson felt that way, David-son would have to find another way to get to work.Later in the same day, April 26, after this argumentwith Wiseman, Davidson saw Hiller unloading valveswith a forklift truck. There was no emergency or train-ing mission in the work performed by Hiller. Davidsontold Wiseman that this work was unit work which Hillerwas performing in violation of the contract,6and Wise-man said that he would speak to Hiller about it. Wise-4 According to Davidson, Miller, and Horton, shop steward Wisemanallegedly failed to keep employees informed of union matters, and, con-trary to established shop practice, failed to promptly convene meetingswith management over shop grievances. They also resented Wiseman's(and Blackburn's) lack of vigor in the prior contract negotiations. It wasWiseman's alleged dilatory action rather than his failure to actually callthe grievance meetings that caused the alleged dissatisfaction with hisstewardship.I The Union's counsel argues (Br., p. 10) that this Davidson testimonyshould be discredited as pure invention since it was not included in Da-vidson's pretrial statement, and Davidson testified that he recalled the in-cident on the night before he testified when reviewing his statement, butfailed to advise General Counsel of his new recollection on the followingmorning. I would ordinarily be disposed to discredit such testimony. Onthe other hand, after union counsel thoroughly exposed the issue, thematter required negation or explanation from Wiseman. Wiseman was re-minded of Davidson's testimony and asked if he recalled such a conversa-tion. Wiseman answered: "No sir. I never did recall saying that Iwouldn't back anybody in the plant, if possible." When pressed if thisanswer was a denial, Wiseman said that he never said such a thing to thebest of his knowledge. I am not satisfied with such negation and under allthe circumstances credit Davidson. In this conclusion, I am mindful ofanother Wiseman preliminary denial, supra, of his telling Davidson onApril 9 that he would be fired if he "didn't quit pushing the union," fol-lowed by his admission that he could have said it but was not sure.6 The collective-bargaining agreement (G.C. Exh. 2) provides in "Arti-cle VIII, Wages":Section 6.- Work Performed by Supervisors.Supervisors shall not perform work on an hourly rated job if theresult would be to displace any employee in the bargaining unit, butthis will not prevent such work (I) in emergencies when regular em-ployees are not immediately available; (2) in the instruction andtraining of employees; (3) in performance of production emergencies.man did so. At or about the same time, Miller had seenHiller unloading barrels from a truck and told Wisemenabout it without any results. Wiseman testified that, onthe several occasions that he told Hiller of the contractviolation complaints that Hiller was doing unit work,Hiller became "aggravated" at these complaints.On the next day, April 27, a large lathe was being de-livered to the factory. Respondent is not equipped totake delivery with its own equipment of so large a lathe,and there is no dispute that a private trucker was used todeliver it. In accepting the delivery, Pennell and Hillermounted the truck on which it was placed. There was adispute as to whether Hiller engaged in unit work intaking delivery of the lathe, although he admitted carry-ing a round metal bar in securing the delivery. Pennellcorroborated Hiller that he was merely directing theplacing of chains to facilitate unloading of the lathe. Da-vidson, to the contrary, testified that, when he left thefactory, he asked Miller and Donnelly to watch Hiller tosee if he engaged in unit work. They did so and told himthat Hiller had engaged in some work. When Pennellthereafter denied that Hiller engaged in unit work, Da-vidson cursed him and told him that he was not actinglike a good union man. In any event, the next day Da-vidson asked Wiseman to call for a shop meeting withHiller regarding the unloading of the truck. The meetingwas to discuss the subject whether an employee shouldreceive overtime pay for the work performed by Hiller.At the meeting, Davidson told Hiller that he had twowitnesses to the incident, and Hiller again denied doingunit work. On a Monday in early May, a second meetingwas held regarding the unloading of the lathe. Davidsonhad meanwhile asked Wiseman on two or three occa-sions to call this meeting, but Wiseman had not done so.Thereafter, Davidson had gone directly to Hiller, whoagreed to hold a meeting that day. At this meeting,Hiller accused the Davidson group of engaging in"picky" stuff. When Miller and Davidson spoke of otherinstances of Hiller's engaging in unit work, Hiller ac-cused Miller of starting up trouble, of being a "trouble-maker," and of being a "big duck in the puddle," andDavidson of being uncooperative in the plant. Duringthe meeting, Wiseman was silent.At or about this time, in late April or early May,Miller admitted that he drew two obscene pictures(Union's Exhs. 1 and 2) showing Wiseman and UnionAgent Blackburn, and also Wiseman and Hiller, in ob-scene poses. Davidson and Beam posted these obscenepictures at Wiseman's workplace.Hiller testified that in the 4-1/2 years of his being plantmanager no employees, other than Miller and Davidson,were ever discharged. Similarly, he testified that no em-ployee was ever given any discipline or warning for abu-sive language or harassment. The only written warningever given to any employee on this record was thatgiven by Hiller to Davidson on May 4, 1979.The May 4, 1979, Written Warning to DavidsonOn May 4, Cox demanded that Hiller have a shopmeeting after Cox alleged that Davidson had miscon-trued something that Hiller said concerning Cox's oper-ation of a machine tool. Hiller thereafter agreed with----------- ---- ELDORADO MANUFACTURING CORPORATION651Cox's version and rejected Davidson's version of whatHiller had said. Hiller told Davidson to quit runningaround the shop trying to cause trouble and to mind hisown business. Davidson told Hiller that, anytime Hillertalked to him, Davidson wanted his union representativewith him. Hiller, pointing to Wiseman, told Davidsonthat Wiseman was standing right there. Davidson an-swered, "I said anytime, Jack." Hiller told Davidson thathe was giving him a warning notice for "disobedience,"Respondent Employer's Exhibit 1, and Wiseman toldDavidson that he deserved the warning notice.Davidson admitted that in 1978, after Cox called himan idiot, Davidson thereupon threw away a motorcyclepart owned by Cox. The record also shows that Millerand Horton threatened Wiseman with slashing Wise-man's tires because of Wiseman's failure to act properlyas the shop steward. No disciplinary action occurredfrom these events.The Union Meeting of May 7, 1979At 3:30 p.m. in Respondent Employer's lunchroom,the employees (except Miller) held a union meeting withUnion Representative Richard Blackburn. Davidson, acommitteeman, called the meeting because, he said, Wi-seman did not properly represent the employees as ste-ward. Wiseman said that he could not get along withHorton and Davidson as committeemen, and Davidsonargued that all he was doing was standing up for hisunion rights. When Davidson called for a vote to oustWiseman as shop steward, the majority failed to signifythat they wanted to get rid of him. At that point, David-son and Horton resigned as members of the committee,and the employees voted to replace them with Cox andPennell. There was a dispute as to whether Union Repre-sentative Blackburn agreed with Davidson that Wisemanwas not representing the employees properly. Blackburndenied that he had agreed with Davidson's assertion thatWiseman did not represent the employees well; rather,Blackburn testified that Davidson said that Wiseman wasnot doing his job, and that Blackburn answered only that"if [he] were right in what [he] said he was doing, hewas not doing his job."'7It is unnecessary to resolve thisconflict, for, in any event, it is clear that Blackburnknew that five employees in the unit were dissatisfiedwith Wiseman, and that Davidson was prominent in thatassertion.The May 11, 1979, Discharges of Miller andDavidsonOn May 11, 1979, at or about 11:30 a.m., Hiller dis-charged Davidson and Miller.The work day starts at 7 a.m. and ends at 3:30 p.m.There is a 10-minute coffeebreak between 9 a.m. and 10a.m. With the start of the 9 a.m. coffeebreak, Wisemantold Hiller that he wanted to see him in the office andHiller agreed. Wiseman then told two union committee-men, Cox and Pennell, that he wanted them to accompa-7 There is no question that Davidson told Blackburn that his five-manfaction did not like the way Wiseman performed as shop steward. It isunnecessary, as noted in the text, to decide the above question whetherBlackburn agreed with Davidson's assertion.ny him into the office in case there was any trouble withregard to getting his vacation pay. Respondent Employ-er's normal vacation pay practice is for an employee in-tending to take a vacation and desiring prior remittanceof his vacation pay to give 10 days' notice. Cox and Pen-nell accompanied Wiseman into the office. After theyspoke to Hiller for an hour and a half or 2 hours, Hillerwent out into the shop and told Miller and Davidson tocome into his office. They came in. Hiller pulled theirtimecards and told them that he had a "problem." Ac-cording to Hiller, he said that he had just talked to theunion committee with regard to problems outside theshop, and that it was clear that "you are causing a lot ofproblems out there and disrupting the whole workforce." Miller then asked Hiller what he was going todo, and Hiller answered, "I am going to let you go."When Miller asked for the reason, Hiller, according tohis testimony, answered, "harassing other employees outthere." There is no allegation in the Hiller testimony thatHiller asserted that Miller and Davidson were interferingwith production. Rather, he said, "I heard from otheremployees too long. I got to do something. I have mademy decision to let you go." Miller does not contest thisversion except that he said that Hiller also said that "amajority of the men" feel that Hiller had to do some-thing. In any event, Miller asked Hiller what he meantby "harassment" and "disrupting the work force." WhenHiller told him that he did not want to discuss the matterfurther, Miller and Davidson told him that they wantedthe union committee in there with them. The union com-mittee came in at or about 11:30 a.m., but, before theyentered, Hiller said that they would not do Miller andDavidson much good.8When Pennell and Cox enteredwith Wiseman, Miller told them that Hiller had just firedthem and asked, "Can he do that?" Cox said he an-swered, "I guess he can," or, according to Miller, Coxanswered, "He just did." The committee met with Hillerand the two discriminatees for about 10 minutes andthereafter Davidson and Miller left the plant. They askedWiseman to call a union meeting relating to the dis-charges.The testimony of Davidson, Miller, Hiller, Wiseman,Cox, and Pennell does not substantially vary regardingthe mechanics of the discharge in Hiller's office, the par-ticipation of Wiseman and the union committee, and theconversation among the participants both before andafter the entrance of the union committee. What doesvary widely, however, is the testimony of Hiller, Wise-man, Pennell, and Cox, i.e., participants in the discharge,regarding what happended in Hiller's office before Millerand Davidson were called in by Hiller and notified ofthe discharge.The Events Outside in the Shop; the Events inHiller's OfficeAt all times during the hearing, Shop Steward Wise-man testified that he did not request Hiller to dischargeMiller and Davidson.Two witnesses called by General Counsel, Beam andHorton (both in the Davidson-Miller faction), gave un-I Hiller never explained this statement. 652DECISIONS OF NATIONAL LABOR RELATIONS BOARDcontradicted testimony, which I accept, concerning twoevents which occurred in the shcp area during the dis-charge meeting after the union committeemen and Wise-man left Hiller's office and at the time that Davidson andMiller were called into the office to be discharged.Horton testified that, sometime after the committeemen(Pennell and Cox) and Wiseman left Hiller's office afterabout 2 hours inside, Pennell came out and told thatsomething pretty bad was going to happen but refused todivulge anything further. Thereafter, Horton testifiedthat Miller and Davidson went into the office and weredischarged; that thereafter he asked Wiseman why theywere fired, and Wiseman told them that they were firedfor harassing employees; and that, when Horton told Wi-seman that the employees ought to walk out to protestthe discharges, Wiseman told him, "There's the door."Wiseman, later in the morning, told him that, "I had todo it ...some of us people have got good jobs." Beamcorroborates Horton and asserts that Pennell told himthat something "bad" was going to happen. Beam, fur-ther corroborating Horton, recalls that thereafter, on thesame day, Wiseman told him and Horton, "I had to doit. All the rest of us have got good jobs. You know thatthey were troublemakers."Wiseman testified that at or about 9 a.m., duringbreaktime, he got "nervous" and wanted a meeting withHiller regarding his deteriorating physical and mentalcondititon; that it was unnecessary to give 2 weeks'notice of a vacation in order to receive his vacation pay;that he went into Hiller's office for that purpose and thatpurpose only; and that he did not enter the office or seekthe meeting with a desire to cause the discipline of anyemployee, much less the discharges of Miller and David-son. Wiseman testified that nothing had happened thatday to provoke him to go into the office and make thesatements that he made even though Miller had made hisusual nose-holding and lip-smacking noises indicatingcontempt for Wiseman. At any rate, at Wiseman's re-quest, Hiller entered the office and the committee ac-companied them. Wiseman told Hiller that he needed avacation; that he was headed for the hospital, and thatafter the vacation he might not return to work. Hillersaid that he asked Wiseman why this state of affairs hadoccurred (notwithstanding that Hiller, according to Wi-seman, knew for months of the shop pranks and lack ofdiscipline). Wiseman told Hiller that it was a result of the"rumpus" in the shop and the obscene and denigratinggestures and the obscene pictures hung in his work sta-tion and similarly disruptive elements, and that he didnot have to work in such environment. Pennell then saidthat he might leave as well, and Cox added that it wasnot right for a man to have to leave work under suchconditions. Hiller gave Wiseman his vacation pay, butWiseman thereafter failed to quit or go on vacation.Whereas Wiseman, on direct examination, was positivethat the names Miller and Davidson were not mentionedat the meeting, Cox, a witness friendly to Wiseman, spe-cifically recalled that Wiseman identified Davidson andMiller as the cause of the problems not only in the shopbut outside the shop and, indeed, at union meetings.9Cox thereafter could not recall what Wiseman toldHiller concerning what had happended at the unionmeetings. Pennell did not testify on the point; i.e., wheth-er Davidson and Miller were identified during the dis-charge meeting. Hiller's direct testimony is unclear as towhether Davidson's and Miller's names were brought up,but on cross-examination, his sworn pretrial statementhaving refreshed his recollection, Wiseman admitted thatat the meeting he told Miller that he would have to quitif "those two" did not quit. He admitted that the words"those two" referred to Miller and Davidson.After Pennell and Cox told Hiller that they might quitjust as Wiseman was going to quit, Hiller told them thatit sounded as if he had to do something. Again, whereasWiseman denied that he ever mentioned Miller and Da-vidson in the conversation or urged thay they be fired,Cox specifically testified that, when Hiller asked Wise-man who was causing the biggest problems, Wisemannamed Miller and Davidson; and that Hiller told thegroup, before calling in Miller and Davidson, that he wasgoing to let Davidson and Miller go. Thus Cox's testimo-ny directly contradicts Hiller's testimony that he did nottell the group, prior to calling in Miller and Davidson,what he intended to do as disciplinary action. In con-junction with Wiseman's change of testimony withregard to whether he mentioned "those two," referringto Miller and Davidson, I do not credit the testimony ofHiller and Wiseman in their assertion (I) that Wisemandid not mention Hiller and Davidson as the source of hisproblems during the meeting, and (2) that, prior to call-ing Miller and Davidson, Hiller never told them that heintended to terminate the employment of Miller and Da-vidson. I regard these two testimonial elements as crucialwith regard to the overall estimation of the credibility ofHiller and Wiseman.Again, whereas Wiseman specifically denied that heasked for their discharges, I credit Cox that Wisemanthreatened to quit because of the abuse from "thosetwo," naming Davidson and Hiller; and I have creditedHorton and Beam, who testified without contradiction,that later on the same date, May 11, after Miller and Da-vidson had been discharged, Wiseman told them, "I hadto do it." This has no reference, in my estimation, otherthan to the fact that Wiseman had urged Hiller to dis-charge Miller and Davidson. Whether he said fire themor merely, "I'll quit if you keep them," for instance, isnot crucial concerning whether Wiseman requested thedischarge. International Packings Corporation, 221 NLRB479, 484 (1975).Discussion and ConclusionFrom the above testimony, I conclude that employeediscipline, whether management-imposed or self-imposed,in the plant, at all material times, was anarchic; that, con-trary to Hiller's testimony, and particularly because ofthe smallness of the shop and intimacy of working condi-tions, he was directly informed of the conditions andI Cox also testified, in apparent contradiction of his testimony in thetext above, that, during the meeting in Hiller's office, there was no identi-fication of the source of the shop problem. ELDORADO MANUFACTURING CORPORATION653who among the employees was responsible therefor byPennell, Wiseman, and Cox at various times up to 8 to 10months prior to the May 11 discharges; that Pennell andCox previously complained directly of this state of mis-conduct and threatened to quit employment because ofit; that until on or about April 1979, with the executionof the collective-bargaining agreement, Wiseman was atall times a participant in the anarchic conditions and en-gaged in the same or similar misconduct which wasthereafter allegedly found by Hiller to be reprehensibleon the part of the Miller-Davidson faction in general,and Allen Davidson and Jerry Miller in particular; andthat not only did Hiller know of these derelictions in hisshop, but he openly ignored the situation on the groundthat either it would improve or abate. Particularly on thebasis of Wiseman's testimony and Hiller's admission that,after the 7-week strike, Hiller was "aggravated" overAnderson's and Miller's post-April "picky" assertionsthat Hiller was engaged in unit work, and the Miller andDavidson consistent demands for shop meetings regard-ing alleged Hiller contract violations, I reject Hiller's tes-timony that he discharged Miller and Davidson becauseof their harassing other employees by breaking rival fac-tion members' coffee cups, because in 1978 Davidsonbroke Cox's chair, because of Davidson's receipt of awritten warning for insubordination or disobedience onMay 4, 1979, or because of Miller's and Davidson's gen-eral abusive and foul behavior in the shop. In reachingthis conclusion, I have also taken into account the seri-ous actions, especially by Miller, wherein he told Pennellthat he was not operating his machine at full speed, andthat Miller would force the Company to shut down. Thismatter occurred after the strike in 1979 despite Hiller'stestimony that it occurred sometime in January or Feb-ruary 1979. It is a matter of such seriousness, the threatof an employee to interfere with production, that Iwould have no hesitancy in finding that it was a precipi-tating cause of the Miller discharge regardless of anyother protected conduct in which Miller and Davidsonwere engaged. Cf. Tama Meat Packaging Corp., 230NLRB 116 (1977). Notwithstanding Pennell's advisingHiller of Miller's threats, Hiller took no action when itoccurred and did not mention it after it occurred at anytime up to and including the discharge.I conclude, in sum, that Hiller discharged Miller andDavidson only because of the urging of RespondentUnion, which urging found an entirely sympathetic earin Hiller because of Hiller's desire, as a matter of Re-spondent Employer's interest, to rid itself of two employ-ees who were continually showing dissatisfaction andcausing him "aggravation" because of his alleged con-tract violations in doing unit work. The fact that the twoof them were boisterous and instigators of trouble in theshop also added to Hiller's decision to fire them, but hisprior accusations that they were "troublemakers" par-ticularly related to their accusations of his engaging inunit work.Weighing all the evidence, and disregarding the state-ment by Wiseman to Davidson that if Davidson contin-ued to push the Union he could get fired as not bindingon Hiller in view of the fact that there was no proof thatWiseman was an agent of the Company, but acceptingWiseman's warning as an element in Wiseman's state ofmind, I nevertheless conclude that (a) on May 11 Wise-man presented Hiller with an ultimatum, either fireMiller and Davidson or Pennell, Cox, and Wisemanwould quit; (b) Wiseman described them as "troublemak-ers"; (c) Wiseman was motivated in requesting the dis-charges because Miller and Davidson were harassinghim, but that the harassment, in large measure, flowedfrom their dissatisfaction with Wiseman's performance asshop steward and their attempt to oust him from that jobonly 4 days before he demanded the discharges; (d) ShopSteward Wiseman and the two committeemen, the entireunion agency in the shop, were apparently acting for theUnion in demanding the discharges;°0and (e) Davidson'sand Miller's intraunion activities were not so obstreper-ous or obstructive as to prevent Wiseman from adequate-ly performing his job as shop steward. I further concludethat, assuming, arguendo, no intraunion retaliation moti-vated Wiseman and the two committeemen in demandingthe two discharges, but only that the personal harass-ment was no longer bearable to them, the Union's de-mands for the discharges would nevertheless violate Sec-tion 8(b)(1)(A) and (2) of the Act. Davidson's and Mill-er's vulgar and offensive behavior (which one may not inanyway condone) would be no defense for the Union'sgetting them fired. International Union of Operating Engi-neers, Local 18, AFL-CIO (Ohio Contractors Association),204 NLRB 681 (1973). Where, as here, however, the evi-dence demonstrates that, in fact, Wiseman was motivatedby "harassment" flowing in large part from Miller's andDavidson's continual accusations of Wiseman's failure toadequately perform as shop steward, their insistence onprompt grievance meetings, and their May 4 attempt tounseat him as shop steward, I conclude that the Union'scausation of the discharges a fortiori violated Section8(b)(1)(A) and (2) of the Act in that the motivation wasbased in part upon discriminatory elements. See Interna-tional Packings Corporation, 221 NLRB 479, 484. Re-spondent Employer's acquiescence in this union demandfor the discharges violates Section 8(a)(1) and (3) of theAct, without more. Ibid. As above noted, no expressdemand for the discharges is required, a mere threat toquit being sufficient. Ibid. Here, of course, Wiseman said,"I had to do it," referring to the discharges.In the instant case, Hiller was not unreceptive to thedemand of the Union. Rather, aggravated by Miller's andDavidson's continual, recent (April 27 and April 20) ac-cusations of contract violations because of his allegedlyengaging in unit work, Hiller seized upon the Union's de-mands to rid himself of these two "troublemakers."Again, Hiller knew for months of Miller's and David-son's antisocial behavior (lock jamming, chair breaking,coffee wasting) and did little about it. Even a report of awork slowdown provoked no reaction. His one act ofdisciplining Davidson, on May 4 for insubordination,io Indeed, Wiseman said that he was speaking for a majority of theunit employees. Cox told Hiller of the trouble Miller and Davidsoncaused at union meetings. I reject any contention that the entire unionrepresentational body in the plant manager's office requesting the dis-charge of two employees is not covered with the mantle of apparentunion authority Certainly there is no evidence that any of them madeany disclaimer or suggested they were acting only as individuals. 654DECISIONS OF NATIONAL LABOR RELATIONS BOARDstemmed not from Davidson's misconduct with co-em-ployees (which was the gravamen of Wiseman's and Pen-nell's complaints), but rather from a direct confrontationwith Hiller himself. Miller's conduct with respect toHiller, in any event, in no way precipitated Wiseman'sdemand for Davidson's and Miller's discharges, and Ireject Hiller's assertion at the hearing that it was an un-derlying cause for the two discharges. While it mightwell have been a reason for Hiller's acquiescing in theUnion's request, it was a mere welcome addition, andwas not at the heart of the Union's conduct or Hiller'sacquiescence. Hiller, by acquiescing in the Union'demand for the discharges, and by discharging Millerand Davidson on May 11, 1979, therefore violated Sec-tion 8(a)(l) and (3) of the Act.The Union Meeting of May 15, 1979As above noted, immediately after the May 11 dis-charges, Miller and Davidson requested a union meeting.There was a union meeting relating to the discharges 4days later at a nearby motel. Davidson complained toWiseman that Wiseman had never told him of the con-vening of the meeting, and that Davidson had to rely oninformation from another employee that the meeting wasindeed to occur relating to his own discharge. Davidsonremarked that it was not the other employees' job butWiseman's job to notify him of the meeting. This uncon-tradicted failure of Wiseman to communicate directlywith Davidson and Miller on an important union matterrepeated his earlier dilatory conduct and was to be re-peated in a subsequent, more ominous setting. See infra.In any event, present at the meeting were Davidson,Horton, Miller, Cox, Wiseman, Pennell, and UnionAgent Blackburn. When Miller and Davidson admittedtheir having caused "aggravation" of other employees,Blackburn told them that he did not know what he coulddo about the discharges; that, although he did not thinkthey had much of a case, he would consult his supervi-sors; and that he would get back to them with regard tofiling grievances. Davidson testified that he did notknow how to put the grievances in writing which wouldmost favorably demonstrate his case. Blackburn toldthem to try and get their jobs back, and, if they couldnot do so, he would try. " Blackburn told them to holdoff their filing of grievances for about a week and hewould contact them.Thereafter, Blackburn telephoned Hiller and asked forthe jobs back. Hiller said that there was nothing to bedone; that the employees had been fired and would stayfired.About a day or two later, with Davidson not having aphone and Blackburn unable to reach Wiseman, Black-burn telephoned Committeeman Cox and told Cox to getWiseman to notify the two discharged employees towrite out their grievances. No written or other griev-ances were ever filed.Cox, corroborating Blackburn, testified that, a fewdays after the May 15 union meeting at the motel, Black-' Blackburn testified that, if he were unsuccessful in getting the Com-pany to reinstate them. "we would go through the procedure and Iwould he talking with my bosses "burn telephoned him and told him to give a message toWiseman: To get Miller and Davidson to write outgrievances regarding the discharges.'2Cox testified thathe told this to Leon Wiseman.Wiseman testified that he never asked Miller and Da-vidson to file grievances, although Blackburn, throughCox, had given him a message to that effect. Althoughhe saw Davidson on several occasions thereafter, theonly thing that Wiseman did was, on one occasion whileacross the street from Davidson, to ask Davidson if hehad grievance forms. Davidson answered that he didhave grievance forms. Wiseman's house is a couple ofhouses away from Davidson's. The record is barren onany action taken by Wiseman with regard to contactingJerry Miller.The evidence shows that, after the unfair labor prac-tice charges were filed by Davidson and Miller againstthe Union, the union attorney sent a letter to RespondentEmployer seeking reinstatement of the two alleged dis-criminatees.Blackburn testified that there is no contractual timelimit for filing grievances (written grievances are not re-quired) other than that the grievances be filed within "areasonable time." Blackburn also testified that, after hecalled Cox to reach Wiseman on the filing of the griev-ances, he telephoned Wiseman to discover if the griev-ances were filed. Wiseman said that no grievances hadyet been given to him. Blackburn did not then seek todirectly contact either Miller or Davidson. Blackburn ad-mitted that he did not ask Wiseman whether Wisemanhad contacted either Miller or Davidson.After the instant unfair labor practice charges werefiled, Blackburn never offered to take the discharges asgrievances. Blackburn testified that he was on vacationwhen the charges were filed. He also testified that henever thereafter contacted Davidson or Miller regardingthe grievances. He testified that Wiseman should havecontacted them, and that he knew that Wiseman was noton friendly terms with Miller and Davidson and that Da-vidson had criticized Wiseman's performance as shop ste-ward.The record is clear that Blackburn, on two previousoccasions, had visited Davidson's house.B. Discussions and ConclusionsViolation of Section 8(b)(l)(A): Failure To ProcessGrievancesThe complaint (par. 10) alleges that the Union failed toaccept and process a grievance of the discriminateeswhich the two discriminatees attempted to file under theprovisions of the contract. There is no question but thatthere was no "attempt" by the discriminatees to file writ-ten grievances, and that there was no refusal by theUnion to accept them. Rather, the evidence shows thatBlackburn told the two discriminatees that he wouldconsult the Union and would get back to them withregard to the filing of the grievances which the discri-12 Blackburn told Cox: "IT]ell Leon [Wiseman] to get a hold of Allen[Davidson] and Jerry Miller and tell them to explicitly write out in theirown words, in a grievance, as to how they were wrongfully dischargedand their rights violated." ELDORADO MANUFACTURING CORPORATION655minatees told him they wanted to file. I conclude thatthe variation between the allegation and the proof, withthe attendant circumstances, failed to mislead or surpriseRespondent Union and was of no legal significance. Inany event, Respondent Union's motion to dismiss thecomplaint in this regard related to the sufficiency of theproof rather than any prejudice.I conclude that Blackburn, rather than contacting thetwo employees, contacted Wiseman to contact the discri-minatees, knowing that the discriminatees distrusted Wi-seman, who had been alleged by them not to properlyrepresent the unit employes and not to perform his dutiesas shop steward. In particular, Blackburn knew that theMiller-Davidson faction had only 1 week prior to theMay 11 discharges and 10 days before his telephone callto Cox (to have Wiseman contact Miller and Davidson)sought to oust Wiseman as shop steward, and knew thatthere was animus between Miller and Davidson on oneside and Wiseman on the other regarding Wiseman's al-ledgely becoming too soft on Respondent Employer inthe processing of grievances and in the enforcement ofthe contract. In the face of such evidence of mutual ani-mosity, it is not surprising, and it cannot have surprisedBlackburn, that Wiseman's only attempt to conveyBlackburn's message on the filing of grievances was Wi-seman's totally ambiguous question to Davidson as towhether he had grievance forms. Whether or not Black-burn acted in good faith on this point, this conduct onthe part of Blackburn seems to me to fall far short of theUnion's executing its legal obligation to entertain andprocess the grievances in good faith. Blackburn wasmerely making a show of going through the act. This isespecially so in view of the fact that the Union, on thisrecord, was at least facially hospitable to processing thegrievances. Blackburn, however, dispatched Wiseman,whom I conclude he knew to be antagonistic to the twodiscriminatees, to advise them of the Union's willingnessto process the grievances. In this case, this was theequivalent of sending the fox to guard the chickens. Inthe landmark case of Steele v. Louisville & Nashville Rail-road Co., et al., 323 U.S. 192 (1944), the Supreme Courtsaid that the Union must represent employees "withouthostile discrimination, fairly, impartially, and in goodfaith." In the later case of Ford Motor Co. v. Hoffman, etal., 345 U.S. 330, 338 (1953), the Court added to "goodfaith" the concept of "honesty of purpose." By 1967, therule (Vaca v. Sipes, 386 U.S. 171 (1967)) was refined soas to impose an obligation on the Union not to ignore ameritorious grievance or to process it "in a perfunctorymanner."Simply stated, Respondent Union cannot absolve itselfof its duty to accept or process grievances by the deviceof having Blackburn to contact Wiseman, and Wiseman,then in supposed execution of his obligation (imposed onhim by Blackburn to notify the two alleged discrimina-tees that the Union would process their grievances), tosimply ask one of them, as Wiseman asked Davidson,whether he had grievance forms. This seems to me tofall far short of a communication by the Union, throughBlackburn, to Wiseman and to both discriminatees thatthe Union would willingly and honestly process theirgrievances. The Union (Blackburn) cannot hide behindthe illegal conduct of its agent (Wiseman), especiallywhere, as here, it could reasonably suspect the agent'spersonal conflict in executing his agency. To say thatWiseman adequately communicated with Davidson byasking him whether he had the grievance forms, and thatthis constituted a communication that the Union waswilling to process the grievances, flies in the face ofreason. As above noted, there was no communication toMiller at all. What actually happened is that the Unionwas faced with the obligation of representing two em-ployees who sought to displace the shop steward for al-leged malfeasance, and who abused the shop steward bytheir insistence on contract terms. What Blackburn didwas to act or, actually, fail to follow up on the dis-charges and grievances in such a way that he thoughtperhaps the problem would go away. The problem didnot go away. This is "perfunctory processing" withinVaca v. Sipes, supra, if Blackburn (a) relied on Wiseman,who was merely arbitrarily too lazy to do his job, or (b),as in this case, relied on Wiseman, who was motivatedby antagonistic and unlawful considerations in failing toaffirmatively notify the discriminatees. 13Lastly, it is not sufficient for the Union, as it did inthis case after the filing of the charges, to have itslawyer request Respondent Employer to reemploy andreinstate the two discriminatees. This is surely not theequivalent of executing its contractual and statutory obli-gation of processing grievances. Under no view of thefacts here did the Union ever, even at the time of thehearing, communicate with the two discriminatees andnotify them that the Union was willing to process theirgrievances. Under these circumstances, and with the con-clusion that the pleadings in this case gave the Unionample notice of the acts for which it was charged underthe statute, I conclude that the Union violated Section8(b)(1)(A) of the Act in that it did not in good faithnotify, and has never notified, Miller and Davidson thatit was willing to accept and to process their grievancesarising out of their discharges under the collective-bar-gaining agreement. Indeed, even at the hearing theUnion's explicit recalcitrance was clear.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondents set forth in section III,above, occurring in connection with Respondent Em-ployer's operations described in section I, above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.Upon the basis of the foregoing facts, and the entirerecord, make the following:13 Pacific Coast Utilities Service. Inc., 238 NLRB 599 (1978); and par-ticularly liT Arctic Services. Inc.. 238 NLRB 116 (1978), where the unionbusiness agent surprisingly relied on the shop steward, whom he knewwas unsympathetic to the grievants. 656DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCLUSIONS OF LAW1. Eldorado Manufacturing Corporation is an employ-er engaged in commerce within the meaning of Section2(2), (6), and (7) of the Act.2. United Steelworkers of America, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3. Respondent Union, by causing and attempting tocause Respondent Employer to discharge the alleged dis-criminatees, Jerry Miller and Allen Davidson, becausethey sought to remove the union shop steward fromoffice, because of their allegations of his failure to per-form his duties, and because he allegedly failed to en-force the terms of the collective-bargaining agreementbetween Respondent Union and Respondent Employer,activities protected under Section 7 of the Act, violatedSection 8(b)(l)(A) and (2) of the Act.4. Respondent Employer, by discharging its employ-ees, Jerry Miller and Allen Davidson, at the request ofRespondent Union because they engaged in activitiesprotected under Section 7 of the Act, violated Section8(a)(1) and (3) of the Act.5. Respondent Union, by failing to notify the two al-leged discriminatees, Jerry Miller and Allen Davidson,that it was willing to process their apparently meritori-ous grievances, or by an unsuccessful, perfunctory at-tempt to notify one of them, violated Section 8(b)(l)(A)of the Act.THE REMEDYSince I have found that Respondent Employer and Re-spondent Union have engaged in unfair labor practiceswithin the meaning of Sections 8(a)(l) and (3) and8(b)(l)(A) and (2) of the Act, respectively, I shall recom-mend to the Board that Respondents be ordered to ceaseand desist from engaging in those unfair labor practices.I shall also recommend to the Board that Respondentstake certain affirmative action in order to effectuate thepolicies of the Act. Such affirmative action will includemaking the two alleged discriminatees, Jerry Miller andAllen Davidson, whole for their loss of earnings, if any,resulting from the unfair labor practices involving themas specified above. Respondent Employer and Respond-ent Union shall be liable jointly and severally, and suchloss of earnings shall be computed on a quarterly basis inthe manner proscribed by the Board in F W. WoolworthCompany, 90 NLRB 289 (1950); with interest thereon asestablished by the Board in Isis Plumbing & Heating Co.,138 NLRB 716 (1962), and at the rate of interest as de-termined by the Board in Florida Steel Corporation, 231NLRB 651 (1977).Upon the foregoing findings of fact, conclusions oflaw, and the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER14A. The Respondent Employer, Eldorado Manufactur-ing Corporation, Eldorado, Illinois, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Discharging or otherwise discriminating againstemployees, thereby unlawfully discouraging membershipin United Steel Workers of America, AFL-CIO, becausethey engage in activities protected under Section 7 of theAct.(b) In any like or related manner, interfering with, re-straining, or coercing its employees in the exercise of therights guaranteed them in Section 7 of the Act, except tothe extent that such rights may be affected by an agree-ment requiring membership in a labor organization as acondition of employment as authorized in Section 8(a)(3)of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Offer Jerry Miller and Allen Davidson immediateand full reinstatement to their former jobs or, if those po-sitions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rightsand privileges, and, jointly and severally with the Unionherein, make them whole for any loss of wages they mayhave suffered in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, time-cards, personnel records and reports, and all other rec-ords necessary to analyze the amount of backpay due.(c) Post at its Eldorado, Illinois, facility copies of theattached notice marked "Appendix A."15 Copies of saidnotice, on forms provided by the Regional Director forRegion 14, after being duly signed by Respondent Em-ployer's authorized representative, shall be posted by Re-spondent Employer immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent Employer to insurethat said notices are not altered, defaced, or covered byany other material.(d) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent Employer has taken to comply here-with.B. The Respondent Union, United Steelworkers ofAmerica, AFL-CIO, Eldorado, Illinois, its officers,agents, and representatives, shall:1. Cease and desist from:" In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.s In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board." ELDORADO MANUFACTURING CORPORATION657(a) Causing or attempting to cause Respondent Em-ployer, or any other employer, to discharge any employ-ee or otherwise discriminate against any employee be-cause the employee engages in activities protected underSection 7 of the Act.(b) Restraining or coercing any employee by failing orrefusing to process, or engaging in perfunctory process-ing of, grievances of employees against Respondent Em-ployer, or any other employer, because the employee en-gages in activities protected under Section 7 of the Act.(c) In any like or related manner restraining or coerc-ing employees in the exercise of the rights guaranteedthem in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:(a) Notify Respondent Employer above that Respond-ent Union has no objection to the employment of JerryMiller and Allen Davidson.(b) Jointly and severally with the above-named Re-spondent Employer make whole Jerry Miller and AllenDavidson for any loss of earnings which they may havesustained by reason of the discriminatory action againstthem in the manner set forth in the section of this Deci-sion entitled "The Remedy."(c) Post at its business offices and meeting halls copiesof the attached notice marked "Appendix B."'6Copiesof said notice, on forms provided by the Regional Direc-tor for Region 14, after being duly signed by RespondentUnion's authorized representative, shall be posted by Re-spondent Union immediately upon receipt thereof, andbe maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices tomembers are customarily posted. Reasonable steps shallbe taken by Respondent Union to insure that said noticesare not altered, defaced, or covered by any other materi-al.(d) Mail to the Regional Director for Region 14 signedcopies of the notice entitled "Appendix B" for postingby Respondent Employer herein, Eldorado Manufactur-ing Corporation, if willing, in places where notices toemployees are customarily posted.(e) Notify the Regional Director for Region 14, inwriting, within 20 days from the date of this Order, whatsteps Respondent Union has taken to comply herewith.' See fn. 15, supra._